

FIRST AMENDMENT TO
AMENDED AND RESTATED PROMISSORY NOTE
This FIRST AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this “First
Amendment”) is entered into as of May 10, 2012 between High River Limited
Partnership, a Delaware limited partnership (“Lender”), and Motricity, Inc., a
Delaware corporation (“Borrower”), in connection with that certain Amended and
Restated Promissory Note from Borrower to Lender dated February 28, 2012, in the
original principal amount of $20,827,193.13 (the “Note”). The terms used but not
defined herein shall have their respective meanings as set forth in the Note.
WHEREAS, Borrower has requested, and Lender has agreed to provide, a $5,000,000
revolving loan facility pursuant to the Note, the terms and provisions of which
shall be governed by the Note, as amended hereby;
NOW, THEREFORE, Borrower and Lender agree as follows:
1.
AMENDMENT - REVOLVING LOANS.

a.Availability. Subject to the terms of the Note, the Loan Documents and this
First Amendment, from and after the date hereof, and through but not including
the earliest to occur of: (i) August 28, 2013; (ii) a Corporate Transaction with
Cash Net Proceeds in excess of $5,000,000; (iii) a Qualifying Rights Offering;
or (iv) all Obligations maturing (whether by acceleration or otherwise) or
otherwise becoming due and payable (the earliest such date, the “Revolving
Credit Termination Date”), and so long as there has occurred no Default or Event
of Default, the Lender shall make revolving advances available to the Borrower,
in an aggregate amount outstanding (exclusive of capitalized interest added
thereto) not to exceed Five Million Dollars ($5,000,000.00) (the “Revolving
Loans”), each of which shall be repaid, together with all interest (including,
without limitation, capitalized interest thereon) on the earliest of: (A) the
date that is sixty (60) days after the date of such advance; (B) the Revolving
Credit Termination Date; or (C) all Obligations maturing (whether by
acceleration or otherwise) or otherwise becoming due and payable. Revolving
Loans may be repaid and, prior to the Revolving Credit Termination Date,
reborrowed subject to the applicable terms and conditions precedent in the Note,
the Loan Documents, and this First Amendment, and shall be repaid in full,
together with any capitalized interest that is added to the principal balance
thereof, together with interest thereon, on the Revolving Credit Termination
Date. Notwithstanding anything to the contrary herein or in the Note or the
other Loan Documents, the Borrower shall not make any voluntary prepayment of
the Revolving Loans that would cause the outstanding balance of the revolving
loans to be greater than zero and less than $2,500,000 at any time. The Lender’s
agreement to make revolving advances terminates on the Revolving Credit
Termination Date, when the principal amount of all Revolving Loans, together
with all other Obligations, shall be immediately due and payable.



i

--------------------------------------------------------------------------------



b.Borrowing Procedure. The Borrower shall apply the proceeds of revolving
advances only for the working capital purposes of the Borrower or its
Subsidiaries. Subject to the satisfaction of all other applicable conditions to
the borrowing of a Revolving Loan, to obtain a Revolving Loan, the Borrower
shall notify the Lender by electronic mail, facsimile, or telephone by 1:00 p.m.
Eastern time on the day that is at least one (1) Business Day prior to the date
of the requested advance; provided that: (i) together with each such request,
the Borrower shall deliver an officer’s certificate to the effect that the
advance is required for the Borrower’s and/or its Subsidiaries’ working capital
requirements and that the proceeds of such Revolving Loan will be applied only
for the working capital purposes of the Borrower or its Subsidiaries; (ii) the
Borrower may request Revolving Loans only in increments of $2,500,000; and (iii)
Lender in its sole discretion may accept less advance notice, or requests for
Revolving Loans in increments of less than $2,500,000, from time to time.
c.Note. The Note is hereby amended, and the principal balance thereof shall be
adjusted from time to time, so that it evidences the obligation to repay the
Revolving Loans in addition to the other loans advanced for the benefit of the
Borrower on September 16, 2011, capitalized interest added thereto, other
interest accrued thereon, and all other Obligations. The books and records of
the Lender shall be conclusive evidence as to the amount of principal and other
Obligations outstanding at any time under the Note, absent manifest error. The
term “Obligations” as defined in the Note is hereby amended so that it includes,
without limitation, the Borrower’s and Guarantors’ obligations and liabilities
to repay the Revolving Loans, the capitalized interest thereon, other interest
thereon, and its other payment and performance obligations and liabilities
hereunder.
d.Interest. Notwithstanding that the interest rate applicable under the Note to
the September 16, 2011 borrowings (and any capitalized interest that is added
thereto and all other Obligations) shall continue to be determined by Section 1
of the Note: (A) the interest rate applicable to the Revolving Loans shall be
equal to fifteen percent (15.00%) per annum, and the Borrower hereby promises to
pay interest to Lender on the unpaid principal amount of the Revolving Loans and
on all capitalized interest added thereto at an interest rate equal to fifteen
percent (15.00%) per annum; (B) all computations of interest on the Revolving
Loans (and any capitalized interest that is added thereto) shall be made on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day as well as the date of payment) occurring in the period
for which such interest is payable; (C) interest on the Revolving Loans shall
accrue from and after the date of the advance of such Revolving Loan and be paid
in lawful money of the United States of America at said office or place on the
first day of each third calendar month, in arrears, commencing on the first day
of the calendar month following such advance, until such Revolving Loan is paid
in full in lawful money of the United States of America, provided that until the
principal of the Revolving Loans becomes due, any such interest payments thereon
shall be “paid in kind” by capitalizing such interest amounts and adding them to
the principal balance of the Revolving Loans such that interest shall become
payable thereon as it is with respect to the initial principal amount of such
Revolving Loans; provided further that any unpaid interest on the Revolving
Loans, together with all other Obligations, shall become due and

ii

--------------------------------------------------------------------------------



payable in lawful money of the United States of America and in immediately
available funds, on the Revolving Credit Termination Date, or earlier as
provided in the Note, the Loan Documents, or this First Amendment (including,
without limitation, as provided in Sections 4(d) and 6(b) of the Note); (D)
immediately upon the occurrence of an Event of Default and until the Revolving
Loans have been paid in full, without notice by Lender, all Revolving Loans
shall accrue interest at a rate equal to two percent (2%) per annum in excess of
the interest rate in effect for the Revolving Loans immediately prior to the
occurrence of such Event of Default; (E) any payment of interest or any other
Obligation relating to the Revolving Loans that becomes due on a day that is not
a Business Day shall become due on the next following Business Day; and (F)
notwithstanding the foregoing, interest payable on the Revolving Loans upon and
after the occurrence of an Event of Default, together with principal and all
other Obligations shall be payable upon demand (provided, that, upon the
earliest to occur of the Revolving Credit Termination Date or any Event of
Default described in Sections 5(c), 5(d) and 5(e) of the Note, all Obligations,
including those in respect of the Revolving Loans, shall automatically become
immediately due and payable). Notwithstanding anything herein or in the Note to
the contrary (including, without limitation, the so-called “PIK” or
“capitalization of interest” provisions reflected herein and therein), at any
time that any principal amount of any Revolving Loan is paid or required to be
paid under the Note (as amended hereby), the Borrower shall also make a payment
in cash of the interest that has accrued on such Revolving Loan.
e.Collateral and Covenants. All Revolving Loans, together capitalized interest
added thereto and other interest thereon, outstanding from time to time
hereunder are and shall be included with the Obligations that are secured by the
Collateral and Secured Property, as such terms are defined in any one or more of
the Security Agreements. All covenants and agreements under the Note shall apply
to the Revolving Loans in the same respect as they apply to the other
Obligations. All recoveries and payments for or on account of the Obligations
shall be applied first to those relating to the Revolving Loans.
2.
MISCELLANEOUS. Except as expressly amended hereby, the Note and the other Loan
Documents remain in full force and effect. The security interests and liens in
the Collateral and the Secured Property (including, without limitation, the
Retained Collateral) shall continue to be in effect and shall secure the
Revolving Loans along with all other Obligations. This First Amendment
constitutes one of the “Loan Documents”, as such term is defined in the Note.
This First Amendment, together with the other Loan Documents, embodies the
entire agreement and understanding among the parties hereto relating to the
subject matter hereof and supersedes all prior proposals, negotiation,
agreements, and understandings related to such matter.

[Remainder of page intentionally left blank.]

iii

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lender and Borrower caused this First Amendment to be signed
by their duly authorized officers as of the date first written above.
HIGH RIVER LIMITED PARTNERSHIP
 
MOTRICITY, INC.
By: Hopper Investments LLC, its general partner
 
 
 
 
 
By /s/ Edward Mattner
 
By /s/ James R. Smith Jr.
 Name: Edward Mattner
 
Name: James R. Smith Jr.
 Its Authorized Signatory
 
Its President and Interim Chief Executive Officer

ACKNOWLEDGMENT AND CONSENT BY GUARANTORS


This Acknowledgment and Consent witnesses that for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the undersigned hereby: (i) acknowledges and consents to the foregoing
First Amendment, including, without limitation, to provide for revolving
advances and the other amendments and agreements contained in such First
Amendment; and (ii) confirms that the guarantee and security granted by the
undersigned therefor (a) are not released, discharged or otherwise affected by
the execution, delivery or performance of such First Amendment or any security
therefor (b) remain in full force and effect; and (c) secure all Obligations (as
such definition has been amended in such First Amendment).


DATED as of May 10, 2012.




MCORE INTERNATIONAL, INC.
 
MOTRICITY CANADA INC.
 
 
 
By /s/ James R. Smith Jr.
 
By /s/ James R. Smith Jr.
 Name: James R. Smith Jr.
 
 Name: James R. Smith Jr.
 Its President
 
 Its President
 
 
 
 
 
By /s/ Gary Swearingen
 
 
 Name Gary Swearingen
 
 
 Its Secretary and Treasurer








iv